Citation Nr: 0218161	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  02-09 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent 
for schizophrenia, undifferentiated.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1945 to 
August 1946.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2002 
rating decision of the Detroit, Michigan, Department of 
Veterans Affairs (VA) Regional Office (RO).   


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was 
responsible for submitting such evidence, and fully 
developed all other evidence necessary for the claims' 
equitable dispositions. 

2.  The veteran's schizophrenia, which manifests as mood 
swings, impaired impulse control, a tendency to respond in 
a tangential and discursive manner, and a tendency to hear 
voices, is mild, necessitating occasional psychological 
treatment and twice yearly medication review.  

3.  The veteran's service-connected disabilities, which 
include schizophrenia, undifferentiated, status post left 
hip replacement, and calluses of the bilateral feet, are 
evaluated as 80 percent disabling.

4.  The veteran completed four years of high school and 
worked on a farm and as a warehouseman.

5.  The veteran's service-connected disabilities are 
sufficiently severe as to preclude the veteran from 
obtaining and retaining substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for schizophrenia, undifferentiated, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 
4.126-4.130, Diagnostic Code 9204 (2002).

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.321, 3.340, 3.341, 4.16, 4.18 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated January 2002, the RO continued 
the 70 percent evaluation assigned the veteran's 
psychiatric disability and denied the veteran TDIU.  The 
veteran appealed the RO's decision.  The issues before the 
Board are thus whether the veteran is entitled to an 
evaluation in excess of 70 percent for his psychiatric 
disability and whether he is entitled to TDIU.     

As an initial matter, the Board notes that, while this 
appeal was pending, the RO undertook all development 
necessary to comply with the notification and assistance 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), which was enacted before the veteran filed his 
claims for an increased evaluation for a psychiatric 
disability and TDIU.  See VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, 5107).  Specifically, VA notified the 
veteran of the evidence needed to substantiate his claims, 
explained to him who was responsible for submitting such 
evidence, and obtained and fully developed all other 
evidence necessary for the claims' equitable dispositions.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2002); 
see also Quartuccio v. Principi, 10 Vet. App. 183 (2002) 
(holding that both the statute and regulation clearly 
require the Secretary to notify the claimant which 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the 
Secretary).

For instance, with regard to the duty to notify, after the 
veteran filed his TDIU claim, the RO informed the veteran 
by letter dated September 2001 that he was responsible for 
submitting evidence showing the date he last worked, the 
date he became too disabled to work, and the name and 
address of his last employer.  In addition, in a rating 
decision dated January 2002, a letter notifying the 
veteran of that decision, and a statement of the case 
issued in June 2002, the RO informed the veteran of the 
reasons for which his claims had been denied and of the 
evidence still needed to substantiate his claims, notified 
him of all regulations pertinent to his claims, and 
provided him an opportunity to submit additional evidence 
and to present additional argument, including in the form 
of hearing testimony, in support of his claims.  

With regard to the duty to assist, the RO obtained and 
associated with the claims file pertinent VA and private 
medical records.  In addition, the RO afforded the veteran 
a VA mental disorders examination, during which an 
examiner discussed the severity of the veteran's 
psychiatric disability.  Since then, the veteran has not 
identified any other outstanding evidence that needs to be 
secured in support of his claims and he has not challenged 
the adequacy of the examination.  

The Board acknowledges that the RO did not afford the 
veteran a VA examination of his other service-connected 
disabilities, or obtain a medical opinion regarding the 
effect of those disabilities on the veteran's 
employability.  However, given the Board's favorable 
conclusion with regard to the veteran's TDIU claim, the 
RO's failure to have done so does not prejudice the 
veteran in the disposition of that particular claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Inasmuch as VA notified the veteran of the evidence needed 
to substantiate his claim, explained to him who was 
responsible for submitting such evidence, and obtained and 
fully developed all other evidence necessary for the 
claims' equitable dispositions, the Board must now decide 
the merits of those claims.

I.  Increased Evaluation - Schizophrenia

The veteran seeks an evaluation in excess of 70 percent 
for schizophrenia, undifferentiated.  Disability 
evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary 
conditions of daily life, including employment, by 
comparing his symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2002).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002). 

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the 
level of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2002).  Nevertheless, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO has evaluated the veteran's schizophrenia as 70 
percent disabling pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9204 (2002).  The veteran asserts 
that this evaluation does not accurately reflect the 
severity of his psychiatric symptomatology.  

According to DC 9204, which is governed by the General 
Rating Formula for Mental Disorders, a 70 percent 
evaluation is assignable where psychiatric symptomatology 
causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is assignable 
when there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9204.   

In this case, for the reasons explained below, it appears 
that the veteran's psychiatric disability picture more 
nearly approximates the criteria for the 70 percent 
evaluation that is currently assigned under DC 9204. 

The veteran had active service from November 1945 to 
August 1946.  During that time period, he was hospitalized 
for what was initially diagnosed as schizophrenia, 
paranoid reaction, but was later diagnosed as an 
inadequate personality.  During this hospitalization, 
examiners noted that the veteran was immature and tense 
and had a dull affect, depression, auditory hallucinations 
and delusions of persecution, little insight, poor 
judgment and social and emotional instability.  

The veteran next sought hospitalization for psychiatric 
complaints within a year after his discharge from service, 
in February 1947.  During this hospitalization, examiners 
again diagnosed a personality disorder.  However, during a 
subsequent hospitalization later that year, examiners 
diagnosed schizophrenic reaction.  In October 1991, a VA 
physician confirmed that the veteran's unusual in-service 
behavior represented a schizophrenic reaction, or an acute 
psychotic episode that was followed by recurrent bizarre 
behaviors, socioeconomic failure and three 
hospitalizations within a year after discharge from 
service. 

From the late 1940s to the 1970s, the veteran regularly 
sought VA and private hospitalization and outpatient 
treatment and underwent VA examinations for psychiatric 
complaints, which examiners variously diagnosed, including 
as schizophrenia.  During these hospitalizations, 
outpatient visits and examinations, examiners noted the 
following psychiatric symptoms: evasiveness, 
reclusiveness, irritability, violence and uneasiness with 
jitters.  They also noted that the veteran was perplexed 
and preoccupied, had scant spontaneity, a slow rate of 
speech with a quivering, low intensity voice, a dulled 
affect and tension, was emotionally labile and inadequate, 
had a somber and morose mood, severe anxiety, superficial 
insight, apprehensiveness, depression, marked poverty of 
external attachments, regression with withdrawal, and was 
friendless with poor reality and human contacts and poor 
concept formation.  In 1969, one VA physician 
characterized the veteran's schizophrenia as moderate to 
severe and indicated that the veteran did not seem fit to 
work.  

Since the 1970s, the veteran has not worked and has 
continued to receive VA and private inpatient and 
outpatient treatment for his psychiatric disability.  As 
well, he has undergone additional VA mental disorders 
examinations.  During one such examination conducted in 
May 1989, an examiner noted that the veteran expressed 
delusions of persecution, had a slightly depressed mood 
and flat affect, and was thinking of suicide.  He 
diagnosed schizophrenia, chronic undifferentiated type, in 
partial remission.  

During another such examination conducted in May 1994, an 
examiner noted that the veteran had begun attending a 
psychiatric outpatient facility on a monthly basis.  The 
veteran reported that he had been hearing the voice of his 
father, who was deceased, was irritable, had sleeping 
difficulties, cried often, and was depressed.  He also 
reported that he had been married for 40 years.  The 
examiner noted that the veteran's clothing was mildly 
disheveled.  He also noted that the veteran's responses 
were tangential and discursive, but germane to the topics 
at hand.  The examiner diagnosed schizophrenia, chronic 
undifferentiated type, dysthymia, and schizotypal 
personality traits.  He assigned these disorders a Global 
Assessment of Functioning (GAF) score of 50.

In June 1994, the veteran underwent a state psychiatric 
evaluation, but the examiner attributed all of the 
veteran's psychiatric symptoms to major depression and 
post-traumatic stress disorder, not to schizophrenia.  
Later that year, in September, a private outpatient 
therapist and a VA staff psychiatrist found that the 
veteran's psychotic symptoms significantly interfered with 
the veteran's ability to function.  

The therapist specifically found that the veteran had 
difficulty being around, and liked to isolate himself 
from, others, felt as if he were being followed and 
watched, had depression and suicidal ideation, experienced 
unpredictable and explosive methods of reacting to stress 
or strong negative emotion, such as anger or fear, 
appeared threatening to others, had a tendency to misjudge 
others' behaviors and feared authority figures, often 
experienced confusion, and had concentration and memory 
problems.  She concluded that these problems affected the 
veteran's ability to function effectively both with regard 
to employment and socialization skills.  

The psychiatrist noted that, during the previous 40 years, 
the veteran had been hospitalized and treated with 
psychotropic medication for, in part, psychosis.  She 
found that, despite this treatment, the veteran continued 
to have paranoid delusions, anxiety and unstable mood 
symptoms.  Based on this finding, she concluded that the 
veteran was unable to be gainfully employed.  

Examiners confirmed auditory hallucinations, irritability 
and depression during VA inpatient and outpatient 
treatment rendered in 1998.  

In 2001, the veteran filed a claim for an increased 
evaluation for schizophrenia.  Thereafter, in October 
2001, the RO afforded the veteran a VA mental disorders 
examination, during which the veteran reported that he had 
been unemployed since 1969, but was still married.  The 
veteran also reported that his psychiatric contact 
consisted of half-yearly psychiatric visits for medication 
review and recent visits with a psychologist.  The 
examiner noted that he had previously evaluated the 
veteran in 1994 and had assigned his psychiatric 
disabilities a GAF score of 50.  On this date, however, he 
assigned the veteran's schizophrenia a GAF score of 70 
based on findings of mood swings, impaired impulse 
control, and a tendency to be tangential and discursive in 
narration. 

The above evidence establishes that, since the veteran's 
discharge from service, his schizophrenia has gradually 
improved.  This disability continues to require the use of 
medication, twice yearly medication review, and occasional 
outpatient psychological therapy, but, for years, it has 
not necessitated hospitalization.  Since the veteran filed 
his claim for an increased evaluation, the veteran's 
schizophrenia has manifested as mood swings, impaired 
impulse control, a tendency to respond in a tangential and 
discursive manner, and a tendency to hear voices.  
According to the VA examiner who evaluated the veteran in 
1994 and 2001, these symptoms now warrant a GAF score of 
70.  

The Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV), which VA has adopted at 38 C.F.R. 
§§ 4.125, 4.130 (2002), provides that a GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  A 
GAF score of 51-60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co-workers).  A GAF score of 61-70 suggests some 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  

According to these definitions, since 1994, symptoms of 
the veteran's schizophrenia have become less serious and 
are now merely mild, causing some, but not total, 
occupational and social impairment.  The Board thus 
concludes that the criteria for an evaluation in excess of 
70 percent for schizophrenia, undifferentiated, under 38 
C.F.R. § 4.130, DC 9204, have not been met.  In reaching 
its decision, the Board considered the complete history of 
the disability at issue as well as the current clinical 
manifestations and the effect the disability has on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2002).  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of 
the doubt in resolution of his claim and his claim must be 
denied. 

II.  TDIU

The veteran also claims that his service-connected 
disabilities render him unemployable.  A total disability 
evaluation may be assigned where the schedular evaluation 
is less than total, when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, 
if there is only one such disability, this disability 
shall be ratable at 60 percent or more, or if there are 
two or more disabilities, there shall be at least one 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2002). 

In this case, the veteran's service-connected disabilities 
include schizophrenia, undifferentiated, evaluated as 70 
percent disabling, status post left hip replacement, 
evaluated as 30 percent disabling, and calluses of the 
bilateral feet, evaluated as noncompensably disabling.  
These disabilities are assigned a combined disability 
evaluation of 80 percent, and therefore, they satisfy the 
minimum percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a).  The question 
thus becomes whether the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
his service-connected disabilities.  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Appeals for Veterans Claims 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Court of Appeals 
in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 
1975):

The question must be looked at in a 
practical manner, and mere theoretical 
ability to engage in substantial 
gainful employment is not a sufficient 
basis to deny benefits. The test is 
whether a particular job is 
realistically within the physical and 
mental capabilities of the claimant.

The veteran's service-connected disabilities, alone, must 
be sufficiently severe to produce unemployability.  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In 
determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age 
or to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2002).  

In this case, the veteran's occupational background and 
educational attainment are satisfactory for employment 
purposes.  The veteran attended high school for four years 
and thereafter worked on a farm and as a warehouseman.  It 
appears that the veteran last worked in the early 1970s; 
however, documents in the record, including medical 
evidence dated in the 1960s and 1970s, the veteran's TDIU 
application, and a written statement received from the 
veteran in September 2001, conflict with regard to this 
matter.  In any event, despite the veteran's background 
and educational attainment, his service-connected 
disabilities collectively render him unemployable.  

As previously indicated, in 1969, a VA physician found 
that the veteran did not seem fit to work due to his 
psychiatric disability.  In addition, in 1994, a private 
counselor noted that a psychotic disability affected the 
veteran's ability to function effectively with regard to 
employment.  The same year, a VA psychiatrist concluded 
that the disability rendered the veteran unemployable.  
Although the veteran's psychiatric disability has since 
improved, his left hip disability has worsened, recently 
necessitating surgery.  In a letter dated August 2001, the 
veteran's private orthopedic surgeon indicated that the 
veteran's recent surgery did not increase or diminish his 
status of total disability.  However, he also indicated 
that the veteran was still disabled due to back problems 
and mental illness.  

Considering the current collective effect of the veteran's 
service-connected disabilities in conjunction with the 
opinions noted above, the Board finds that the veteran's 
service-connected disabilities are sufficiently severe as 
to preclude the veteran from obtaining and retaining 
substantially gainful employment.  Certainly, the claims 
file does not contain a medical opinion definitively 
establishing otherwise.  Based on its finding, the Board 
concludes that the criteria for TDIU have been met.  
Inasmuch as the evidence supports the veteran's TDIU 
claim, this claim must be granted.


ORDER

An evaluation in excess of 70 percent for schizophrenia, 
undifferentiated, is denied.

TDIU is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

